Citation Nr: 0022094	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-26 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for pes planus.


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The appellant had active for training from January 1986 to 
March 1986. 

The issue on appeal arises from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, by which service connection 
for pes planus was denied.

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that on an August 1997 Form 9, the appellant indicated 
that he wanted to testify before a member of the Board in 
Washington, D.C.  In a June 2000 letter sent to his last 
known address (which was in a prison), the appellant was 
notified that this hearing was scheduled to take place on 
July 24, 2000.  The letter and envelope was returned to the 
Board, indicating that the appellant had been released with 
no known forwarding address.  In Hyson v. Brown, 5 Vet. App. 
262, 265 (1993), it was held that it is the burden of the 
claimant to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him.  Since a notice letter 
was forwarded to the appellant's last known address, and he 
did not leave a forwarding address, the Board has concluded 
that all necessary efforts to provide the appellant with an 
opportunity for a hearing have been performed.  


FINDING OF FACT

The appellant's claim concerning service connection for pes 
planus is not plausible as he has not submitted medical 
evidence of the presence of chronic acquired pes planus.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim with respect to service connection for pes planus.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that the appellant underwent 
a reserves enlistment examination in July 1984.  Prior to the 
examination, the appellant denied any foot trouble.  However, 
on examination, it was noted that he had mild, asymptomatic 
pes planus.  This was not considered disabling.  

The claims file also includes a separate folder containing 
medical records pertaining to the appellant's period of 
active duty for training between January 1986 and March 1986.  
These records reflect hospitalization and other treatment for 
pneumonia, but do not reflect any complaints of or treatment 
for pes planus.  

In December 1996, the appellant filed an informal claim 
concerning service connection for pes planus.  He indicated 
that he did not have the condition when he entered service, 
but that he had it when he got out of service.

In January 1997, the appellant filed a formal claim 
concerning service connection for flat feet.  He indicated 
that this condition began in February 1986.  He put "N/A" 
or not applicable when requested to provide information 
concerning inservice and postservice medical treatment for 
the disability.

In March 1997, the appellant underwent a feet examination for 
VA purposes.  It was noted that he was in the service for a 
few months in 1986.  He obtained an early discharge because, 
as he stated, he developed pneumonia and then schizophrenia, 
although his flat feet were also a factor.  He was apparently 
fit with arches while in the service.  Since discharge, the 
appellant had not been employed.  He said his feet hurt, 
particularly with prolonged periods of standing.  X-rays of 
both feet revealed no abnormalities in the bones and joints, 
nor were there any arthritic changes or deformities.  Without 
weight-bearing, there was normal longitudinal arch present.  
The examiner included the following text in the report:

In summary, these findings, both by 
physical examination and x-rays, show the 
presence of a so-called flexible flat 
foot, that is it is a congenital 
condition of somewhat related ligaments 
in the structure of the feet that allows 
them to stretch more than in the usual 
situation.  This is different from actual 
flat feet or pes planus, which is a 
condition that is permanent, that is the 
arch is not flexible and is constantly 
flat.  Because of that, it becomes 
symptomatic with prolonged periods of 
weight-bearing and walking.  A flexible 
flat foot, on the other hand, is a normal 
variant and, in truth, does not require 
any medical treatment and is not a 
situation that is considered a painful 
situation. 

 By a May 1997 rating decision, the RO denied service 
connection for flat feet.

In a July 1997 notice of disagreement, the appellant asserted 
that his flat feet had always "been a pain" while he was in 
basic training.  He again stated that while in the hospital 
between February and March 1986, he had apparently been given 
arch supports for his feet. 

In a September 1997 written statement, the appellant 
continued to complain of symptoms of flat feet.

A supplemental statement of the case was issued in March 
2000.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303(a) (1999).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (1999).

The threshold question, however, is whether the appellant has 
met the initial burden of presenting a well-grounded claim.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the Board finds that the appellant's claim 
concerning service connection for pes planus is not well 
grounded within the meaning of 38 U.S.C.A. § 5107.  There is 
no current evidence of the presence of chronic, acquired pes 
planus.  Rather, the VA examiner who examined the appellant 
reported that the appellant had congenital relaxed ligaments 
in the structure of his feet.  He classified this finding as 
"flexible flat foot", a condition which was a variant of 
normal and which would not be classified as pes planus or 
actual flat foot.

The appellant has suggested that he received arch supports 
while hospitalized for pneumonia during his active duty for 
training.  Records pertaining to this period of 
hospitalization are contained within the claims folder and 
make no mention of arch supports.  Nevertheless, even if arch 
supports were given, there remains a lack of evidence of the 
presence of chronic pes planus.

Thus, the Board finds that the appellant's claim concerning 
service connection for pes planus is not well grounded.  If a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for pes planus is denied.  


ORDER

Service connection for pes planus is denied.


		
Iris S. Sherman
			Member, Board of Veterans' Appeals

 

